Bloodworth, J.
In an indictment for simple larceny, which, alleges that the article stolen was “one bicycle painted red, and bearing trade-mark ‘Climax/ and of the value of $15.00, and of the personal goods of Bradford & Geeslin, a partnership composed of Frank S. Bradford and C. B. Geeslin,” the description of the property is sufficient to meet the requirement that “in indictments for larceny ‘the description [of the stolen propex’ty] should be simply such as, in connection with the other allegations, will affix-matively show the defendant to be guilty, will reasonably inform him of-the instance meant, and put him in a position to make the needful preparations to meet the chax-ge.” Ayers v. State, 3 Ga. App. 305 (59 S. E. 924). “The description of the thing must be always one of degi'ee. It would be an encouragement to cxdme to require every imaginable mai'k of identity to be mentioned. Certainty to a reasonable extent is all the law requires,” Brown v. State, 44 Ga. 300, 301 (2). See also Paterson v. State, 122 Ga. 587 (3, 4) (50 S. E. 489); Bone v. State, 120 Ga. 866 (48 S. E. 356) ; Powell v. State, 88 Ga. 32 (13 S. E. 829) ; Rivers v. State, 57 Ga. 28; Wheeler v. State, 18 Ga. App. 15 (88 S. E. 712). The description of the bicycle alleged to have been taken was sufficiently definite to identify the transaction under investigation, was full enough to put the accused on notice of *153what he was charged to have stolen, and gave him all the information necessary to enable him to prepare for trial. Bone v. State, supra.
Decided October 31, 1917.
Indictment for larceny; from city court of Macon — Judge Guerry. July 14, 1917.
L. B. Aultman> J. D. Hughes, for plaintiff in error.
Will Gunn, solicitor, contra

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.